    Case 17-24063-ABA Doc 41 Filed 11/17/20 Entered 11/17/20 13:12:33                          Desc Main
                             Document
UNITED STATES BANKRUPTCY COURT            Page 1 of 3
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)

Carrie J. Boyle, Esq.
Boyle & Valenti Law, P.C.
10 Grove Street, 2nd Floor
Haddonfield, NJ 08033                                                     Order Filed on November 17, 2020
(856) 499-3335                                                            by Clerk
                                                                          U.S. Bankruptcy Court
cboyle@b-vlaw.com                                                         District of New Jersey
Attorneys for the Debtor

In Re:                                                    Case No.:        ________________________
                                                                                   17-24063

  In Re:                                                  Chapter:                       13

           Michael J. Lauk,                               Hearing Date:    ________________________
                                                                              11/17/2020 at 10 a.m.

                            Debtor.                       Judge:           ________________________
                                                                                     ABA



                             ORDER APPROVING POST-PETITION FINANCING

         The relief set forth on the following pages, numbered two (2) through three (3) is ORDERED.




DATED: November 17, 2020
Case 17-24063-ABA            Doc 41      Filed 11/17/20 Entered 11/17/20 13:12:33             Desc Main
                                        Document      Page 2 of 3




        THIS MATTER having come before the Court on the debtor’s Motion to Approve Post-
Petition Financing, and the Court having considered the debtor’s motion and any opposition
thereto, and good and sufficient cause appearing therefrom for the entry of this order, it is hereby

        ORDERED that the debtor(s) be and hereby are allowed to refinance real property
located at _____________________________________________________________________
                          710 Clark Drive, Mullica Hill, New Jersey 08062
pursuant to the terms outlined in the debtor’s certification in support of the refinancing motion;
and it is further

        ORDERED that from the funds received in connection with the refinance, all liens on the
property shall be paid in full, at closing; and it is further

        ORDERED that debtor(s) are authorized to pay the usual and necessary costs and
expenses of settlement; and it is further

        ORDERED that the debtor shall:
        ‘       Satisfy all Plan obligations from financing proceeds
        ‘       Continue to make payments under the Plan as proposed or confirmed
        ‘       Modify the Plan as follows:
                    No further disbursements shall be made under the Plan to the claims of the
                    secured creditors listed below, as their claims will have been satisfied in full:
                    1. SN Servicing Corporation, and
                    2. SunTrust as successor to Truist Bank.




        ORDERED that debtor’s counsel shall be allowed a legal fee of $ __________________
                                                                              2,500*
for representation in connection with this motion, which is to be paid (choose one):

                “ at closing               “ through the plan             “ outside the plan;

        and it is further
    * All counsel fees are subject to court approval and an application for approval of such fees must be
    made within seven (7) days of the closing of the loan.

                                                      2
Case 17-24063-ABA         Doc 41     Filed 11/17/20 Entered 11/17/20 13:12:33              Desc Main
                                    Document      Page 3 of 3



         ORDERED that the chapter 13 trustee shall be provided with a copy of the HUD-1
settlement statement within seven (7) days of the closing of the refinance; and it is further

         ORDERED that Fed. R. Bankr. P. 6004(h), which provides for a 14 day stay of this
order,
                       “ is applicable             “ is not applicable


         ORDERED that the following other provisions apply:

         Debtor shall make adequate protection payments to the secured creditors, SN Servicing and
         SunTrust, until the closing of the refinance paying off their loans in full.

         The aforesaid motion is conditionally approved so long as SN Servicing Corporation as
         servicer for U.S. bank Trust National Association as Trustee of the Lodge Series IV Trust
         its successors and/or assigns, is paid in full out of the proceeds of the refinance, pursuant to
         a valid payoff, requested by the Debtor and to be provided by the Secured Creditor prior to
         the closing.




                                                                                             rev.




                                                  3
